DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted January 28, 2022. Claims 1 and 4 are amended. Claim 3 is canceled. No claims are newly added. Claims 1, 2 and 4-17 are pending in the application.
Allowable Subject Matter
Claims 1, 2, and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a fluorine concentration distribution XF(r) is determined by the fluorine concentration in the cladding and a distance r along a radial direction of the optical fiber from the fiber axis, in a cross section of the optical fiber perpendicular to the fiber axis, and a differential coefficient XF'(r) of the fluorine concentration distribution XF(r) at the distance r is negative, and an absolute value of the differential coefficient XF'(r) is 30 ppm/m or more and 600 ppm/m or less in any small section, the small section having a width of 1 m defined along the radial direction, in an outer region of the cladding, the outer region being defined as an annular region from a position where a distance along the radial direction from an inner peripheral surface of the cladding is 50% of a width of the cladding to a position where a distance along the radial direction from the inner peripheral surface is 80% of the width of the cladding” (claim 1). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Applicant persuasively argued, see the remarks submitted January 28, 2022, pages 6-9, the differences between the instant application and the closest prior art to the invention of the claims. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claim 1 is patentably distinct over the prior art and is allowed. Claims 2 and 4-17 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874